DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 2, examiner recommend deleting “openable” (because door inherently is openable).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “damping member” in claim 2 and “urging member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotation mechanism does not bring the valve…to the closed position...when the door is closed”.  This limitation says that the valve is not closed when the door is closed.  
However claim 1 also recites “the rotation mechanism…rotates the valve to the closed position when the door is in a state of being closed.”  This limitation says the valve is moved to the closed position when the door is closed.  
Therefore claim 1 recites two conditions/positions (non-closed and closed) for valve under the door is at a closed condition.  Therefore it’s unclear as to whether the valve is actually closed when the door is closed.
Examiner recommend applicant to amend this limitation of last paragraph of claim 1 to (and for examining purpose, examiner interprets this limitation is) “wherein the rotation mechanism does not bring the valve being rotated from the open position to the closed position at a moment when the door is closed, and further rotates the valve to the closed position after the moment when the door is closed”.
Claim 2 recites “the damping member rotates, when the door is closing, the valve from the open position to the closed position after a time lag from a moment of the door just being closed”.  This limitation says the damping member rotates the valve to the closed position when the door is closing (i.e. moving toward the closed position).  But at the same time, the limitation says the damping member rotates the valve after a time lag from the moment of door being closed.  Therefore the limitation recites two different conditions (door is moving toward the closed position and after door is closed) for the valve to be moved to the closed position.  Therefore it’s not clear as to which condition is required for the valve to be moved to the closed position.
Claim 4 recites “…to adjust a distance from the valve”.  It’s unclear as to what structure is the distance for.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…to adjust an opening angle of the valve relative to the discharge port”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 20120003907).
Regarding claim 1, Carlson teaches a vehicle (abstract line 1, “A vehicle vent valve assembly”) comprising:
an openable door (38, fig 1);
a discharge port (48) configured to communicate a vehicle cabin space (passenger compartment 52, fig 1) with an outside, and to discharge air in a vehicle cabin to the outside ([0037] “the vent valve 32 moves to an open condition and connects the passenger compartment 52 in fluid communication with the trunk compartment 54 and/or environment around the vehicle through the vent opening 48.”);
a valve (32, fig 1) provided at the discharge port and rotatable between an open position (shown in fig 2) for opening the discharge port and a closed position (shown in fig 1) for closing the discharge port;
a rotation mechanism (72+64+132, fig 1 and 8) coupling the door with the valve, configured to rotate the valve from the closed position to the open position when the door is opening ([0044] “when the vehicle door 38 is moved to the open position of FIG. 2, the biasing spring 78 applies sufficient force to the force transmitting member 64 to pivot the vent valve 32 from the closed condition of FIG. 1 to the open condition of FIG. 2”), and configured to rotate the valve from the open position to the closed position when the door is closing ([0044] “When the door 38 (FIGS. 1-3) of the vehicle is moved from the open position of FIG. 2 to the closed position of FIG. 3 and the force transmitting member 64 is moved relative to the vent valve 32, the vent valve is released for pivotal movement about the hinge 90”),
wherein the rotation mechanism does not bring the valve being rotated from the open position to the closed position at a moment when the door is closed, and further rotates the valve to the closed position after the moment when the door is closed ([0045] “A friction damper 132 (FIGS. 4 and 8) is provided to delay movement of the vent valve 32 from the open condition of FIG. 2 to the closed condition of FIG. 1. This results in the vent valve moving relatively slowly from the open condition of FIG. 2, through the partially closed condition of FIG. 3 to the closed condition of FIG. 1 under the influence of the closing spring 112 after the vehicle door 38 has moved from the open position of FIG. 2 to the closed position of FIG. 3”.  This paragraph talks about that the vent valve is slowly closing after the vehicle door is closed, instead a mechanism allows the vent valve to slowly closing after the door is closed.).
Regarding claim 2, Carlson teaches wherein the valve is rotated from the open position to the closed position by an urging force (from closing spring 112, fig 4),
the rotation mechanism includes a damping member (72+64, fig 1) connected to the valve and configured to damp the urging force ([0044] “the biasing spring 78 applies sufficient force to the force transmitting member 64 to pivot the vent valve 32 from the closed condition of FIG. 1 to the open condition of FIG. 2 against the influence of the closing spring 112”), and
the damping member rotates, when the door is closing, the valve from the open position to the closed position after a time lag from a moment of the door just being closed ([0045] “vent valve moving relatively slowly from the open condition of FIG. 2, through the partially closed condition of FIG. 3 to the closed condition of FIG. 1 under the influence of the closing spring 112 after the vehicle door 38 has moved from the open position of FIG. 2 to the closed position of FIG. 3”.  The movement of plunger 72 and force transmitting member 64 that is connected to the plunger allows the head end section 100 to move as shown in fig 1-2 to move the valve 32.).

Allowable Subject Matter
Claim 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3 Carlson teaches the urging member is in coaxial with the rotation center of the valve as shown in fig 4 and 8, but not “near” a rotation center of the valve as required by claim.  For claim 4, Carlson fails to teach a link member coupling the damping member with the door and move straight along a longitudinal direction of the damping member.  If Carlson were modified to meet the missing limitations, it would teach away from Carlson because Carlson requires particular linkage and mechanism to operate the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762